Exhibit 10.3

 

 

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of October 24, 2017, by and between THE ENTITIES LISTED ON SCHEDULE 1
ATTACHED HERETO, each a Delaware limited liability company, with an address c/o
Hamilton Point Investments LLC, 2 Huntley Road, Old Lyme, Connecticut 06371
(individually and collectively as the context may require, “Property Seller”),
HPI REAL ESTATE OPPORTUNITY FUND III, LLC, a Delaware limited liability company,
with an address c/o Hamilton Point Investments LLC, 2 Huntley Road, Old Lyme,
Connecticut 06371 (“Entity Seller” and collectively with the Property Seller as
the context may require, “Seller”) and INDEPENDENCE REALTY OPERATING
PARTNERSHIP, LP, a Delaware limited partnership, with an address c/o
Independence Realty Trust, Two Liberty Place, 50 S. 16th Street, Suite 3575,
Philadelphia, Pennsylvania 19102 (“Buyer”).

 

RECITALS:

A.Seller and Buyer have entered that certain Purchase and Sale Agreement dated
as of September 3, 2017, as amended by a certain First Amendment to Purchase and
Sale Agreement dated as of September 25, 2017 (collectively, the “Purchase
Agreement”).

B.Seller and Buyer desire to amend the Purchase Agreement on the terms and
conditions set forth herein.    

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as
follows:

 

 

1.

Defined Terms.Capitalized terms contained but not defined in this Amendment
shall have the meaning ascribed to such terms in the Purchase Agreement.

 

 

2.

Purchase Price.  The following subsection (v) is hereby added to Section 1.3(c)
of the Purchase Agreement:

 

“(v)Notwithstanding any provision to the contrary herein, Buyer shall be
entitled to a credit against the Purchase Price on account of rental income
equal to One Hundred Fifty Thousand Dollars ($150,000.00) at the Live Oak
Closing.”

 

 

3.

Closing Date. Section 2.2(d) is hereby deleted and replaced with the following:

“(d) Notwithstanding subsection (a) above, the “Live Oak Closing Date” shall be
October 26, 2017 or such earlier date as may be mutually agreed upon between the
parties.  The term “Live Oak Close of Escrow” and “Live Oak Closing” shall mean
the date by which each of the parties is required to deliver to Escrow Holder
all of the documents and funds required by this Agreement with respect to the
Live Oak Property, and to notify the Escrow Holder that all conditions precedent
to the release of such documents and funds from Escrow for delivery to the
persons entitled thereto have occurred.”

4.  Live Oak Termination Waiver.  Section 5.1(b) is hereby deleted.  

1

--------------------------------------------------------------------------------

 

5.   Live Oak Repairs.  Section 5.1(c) is hereby deleted. Buyer confirms that it
has inspected the Live Oak Property and determined that the Live Oak Repairs
have been completed in a good and workmanlike manner for purposes of the
Agreement.  

6. Miscellaneous.This Amendment may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which will constitute one and the same Amendment and
may be delivered by facsimile or PDF via electronic mail in a legally binding
manner.  

7. No Further Modification. In the event of any inconsistency between the
Agreement and this Amendment, the terms of this Amendment shall control.  Except
as otherwise modified herein, all terms and conditions in the Agreement shall
remain in full force and effect.

 

 

 

[SIGNATURE PAGES TO FOLLOW]


2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Buyer and Seller have executed this Amendment as of the date
first above written.

 

PROPERTY SELLER:

 

HPI LIVE OAK TRACE LLC, a Delaware limited liability company

 

 

By: /s/Matt Sharp

Name: Matt Sharp

Title:   Authorized Signatory

 

 

HPI TIDES LLC, a Delaware limited liability company

 

 

By: /s/Matt Sharp

Name: Matt Sharp

Title:   Authorized Signatory

 

 

HPI TIDES LAND LLC, a Delaware limited liability company

 

By: /s/Matt Sharp

Name: Matt Sharp

Title:   Authorized Signatory

 

 

HPI HUNTERSTONE LLC, a Delaware limited liability company

 

 

By: /s/Matt Sharp

Name: Matt Sharp

Title:   Authorized Signatory

 




3

--------------------------------------------------------------------------------

 

HPI CHERRY GROVE LLC, a Delaware limited liability company

 

 

By: /s/Matt Sharp

Name: Matt Sharp

Title:   Authorized Signatory

 

HPI CREEKSIDE LLC, a Delaware limited liability company

 

 

By: /s/Matt Sharp

Name: Matt Sharp

Title:   Authorized Signatory

 

 

ENTITY SELLER:

 

HPI REAL ESTATE OPPORTUNITY FUND III, LLC, a Delaware limited liability company

 

 

By: /s/Matt Sharp

Name: Matt Sharp

Title:  Authorized Signatory




4

--------------------------------------------------------------------------------

 

BUYER:

 

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

 

By:  

Independence Realty Trust, Inc., its general partner  

 

By:       /s/ Farrell Ender

Name:  Farrell Ender

Title:    President



 




5

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

Property Owner

 

Property Name

Address

HPI Live Oak Trace LLC (the “Live Oak Seller”)

 

Live Oak Trace (the “Live Oak Property”)

7615 Magnolia Beach Rd., Denham Springs, LA 70726

HPI Tides LLC

(the “Tides Seller”)

 

Tides At Calabash (the “Tides Property”)

 

7112 Town Center Rd., Sunset, NC 26468

HPI Tides Land LLC (the “Tides Vacant Land Seller”)

 

Tides Vacant Land

N/A

HPI Cherry Grove LLC (the “Cherry Grove Seller”)

 

Cherry Grove Commons (the “Cherry Grove Property”)

1100 David Street, North Myrtle Beach, SC 29582

HPI Hunterstone LLC (the “Brunswick Point Seller”)

 

Brunswick Point (the “Brunswick Point Property”)

1001 Hunterstone Dr., Leland, NC 28451

HPI Creekside LLC (the “Creekside Seller”)

 

Creekside Corners Apartments (the “Creekside Property”)

5301 West Fairington Pkwy., Lithonia, GA 30038

HPI Schirm Farms LLC (the “Schirm Farms Property Owner”)

 

Schirm Farms (the “Schirm Farms Property”)

5340 Saddler Way, Canal Winchester, OH 43110

HPI Hartshire LLC (the “Hartshire Property Owner”)

 

Hartshire Lakes (the “Hartshire Property”)

3170 Hartshire South Dr., Bargersville, IN 46106

HPI Kensington Commons LLC (the “Kensington Property Owner”)

 

Kensington Commons Residences (the “Kensington Property”)

 

6300 Refugee Rd., Canal Winchester, OH 43110

HPI Riverchase LLC (the “Riverchase Property Owner”)

 

Riverchase Apartments  (the “Riverchase Property”)

2730 Riverchase Dr., Indianapolis, IN 46214

 

 

 

6